

[FORM OF CONVERTIBLE NOTE]
 
ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 14 HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY
THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY
BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.
 
Radient Pharmaceuticals Corporation
 
CONVERTIBLE NOTE
 
Issuance Date:  November 28, 2011
Original Principal Amount: U.S. $[            ]



FOR VALUE RECEIVED, Radient Pharmaceuticals Corporation, a Delaware corporation
(the “Company”), hereby promises to pay to [_____________] or its registered
assigns (the “Holder”) (a) the amount set out above as the Original Principal
Amount, as such Original Principal Amount is reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise (the “Principal”),
whether upon the Maturity Date (as defined below), or upon acceleration,
redemption or otherwise (in each case in accordance with the terms hereof), and
(b) interest (“Interest”) on any outstanding Principal, at the applicable
Interest Rate (as defined below) from the date set out above as the date of
issuance of this Convertible Note (the “Issuance Date”) until the same becomes
due and payable, whether upon the Maturity Date or acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Convertible Note (including all Convertible Notes issued in exchange, transfer
or replacement hereof, this “Note”) was issued pursuant to the Exchange
Agreement (as defined below) on the Closing Date (as defined below). Certain
capitalized terms used herein are defined in Section 27 below.
 
1.           MATURITY DATE. On the Maturity Date (as defined below), the Company
shall pay to the Holder an amount in cash equal to all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest. As used in this Note, the term “Maturity Date” shall
mean the one (1) year anniversary of the Issuance Date, as such date may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Event of Default (as defined below) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure would result in an Event of Default and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined below) is delivered prior to the Maturity Date.

 
 

--------------------------------------------------------------------------------

 
 
2.           INTEREST AND NO PREPAYMENT.
 
(a)           Interest on this Note shall commence accruing on the Issuance
Date, shall accrue daily at the Interest Rate on the outstanding Principal
amount from time to time, shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months and shall be payable in arrears
on each Conversion Date by conversion into Common Stock in accordance Section 3
below. From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to eighteen percent
(18%). In the event that such Event of Default is subsequently cured, the
increase referred to in the preceding sentence shall cease to be effective as of
the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.
 
(b)           Other than as specifically permitted by this Note, the Company may
not prepay any portion of the outstanding Principal or accrued and unpaid
Interest or accrued and unpaid Late Charges on Principal, if any.
 
3.           CONVERSION OF NOTES. This Note may, at the option of the Holder, be
convertible into shares of Common Stock on the terms and conditions set forth in
this Section 3. “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.
 
(a)           Conversion Right.  Subject to the provisions of Section 3(d), on
any one or more occasions on or after the date hereof, the Holder shall be
entitled to convert any portion of the outstanding and unpaid Conversion Amount
(as defined below) into fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below) then in
effect.  The Company shall not issue any fraction of a share of Common Stock
upon any conversion.  If the issuance would result in the issuance of a fraction
of a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 
2

--------------------------------------------------------------------------------

 

(i)           “Conversion Amount” means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, and (B) any accrued and unpaid Interest
and Late Charges with respect to such Principal.
 
(ii)           “Conversion Price” means, as of any Conversion Date (as defined
below) or other applicable date of determination, the lowest of (i) the Fixed
Conversion Price (as defined below), (ii) the price which is equal to the
product of (1) 80% multiplied by (2) the quotient of (A) the sum of each of the
three (3) lowest daily Weighted Average Prices (as defined below) of the Common
Stock during the twenty (20) consecutive Trading Day (as defined below) period
immediately preceding the applicable Conversion Date or other applicable date of
determination (as applicable) divided by (B) three (3) (as adjusted for any
stock split, stock dividend, stock combination or other similar transaction
during any such twenty (20) Trading Day period) and (iii) the price which is
equal to 80% of the Closing Bid Price of the Common Stock on the Trading Day
immediately preceding the applicable Conversion Date or other applicable date of
determination (as applicable) (as adjusted for any stock split, stock dividend,
stock combination or other similar transaction occurring on the applicable
Conversion Date or other applicable date of determination (as applicable)).
 
(c)          Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile to (714) 505-4464, e-mail to aariura@radient-pharma.com
or otherwise), for receipt on or prior to 11:59 p.m., New York time, on such
date, a copy of an executed notice of conversion in the form attached hereto as
Exhibit I (the “Conversion Notice”) to the Company.  Following conversion as
aforesaid, the Holder shall provide a copy of such Conversion Notice to Hunter
Taubman Weiss LLP sent via electronic mail to sweiss@htwlaw.com on or prior to
the first (1st) Business Day following such Conversion Date. If required by
Section 3(c)(iii), within three (3) Trading Days following a conversion of this
Note as aforesaid, the Holder shall surrender this Note to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction as contemplated by Section 15(b)). On or before the second
(2nd) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile an acknowledgment of confirmation, in the
form attached hereto as Exhibit II, of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”). On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice,
the Company shall (1) provided that the Transfer Agent is participating in The
Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal at Custodian system or (2) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. If this Note is physically surrendered for conversion pursuant to
Section 3(c)(iii) and the outstanding Principal of this Note is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder (or its designee) a new Note (in accordance with Section 15(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date.

 
3

--------------------------------------------------------------------------------

 

(ii)           Company’s Failure to Timely Convert. If the Company shall fail,
for any reason or for no reason, to issue to the Holder within three (3) Trading
Days after the Company’s receipt of a Conversion Notice (whether via facsimile
or otherwise), a certificate for the number of shares of Common Stock to which
the Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s or its designee’s balance account with
DTC for such number of shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of any Conversion Amount (as the case may be) (a
“Conversion Failure”), then, in addition to all other remedies available to the
Holder, (1) the Company shall pay in cash to the Holder on each Trading Day
after such third (3rd) Trading Day that the issuance of such shares of Common
Stock is not timely effected an amount equal to 1% of the product of (A) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the last
possible date which the Company could have issued such shares of Common Stock to
the Holder without violating Section 3(c)(i) and (2) the Holder, upon written
notice to the Company, may void its Conversion Notice with respect to, and
retain or have returned (as the case may be) any portion of this Note that has
not been converted pursuant to such Conversion Notice, provided that the voiding
of a Conversion Notice shall not affect the Company’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise. In addition to the foregoing, if within three (3)
Trading Days after the Company’s receipt of a Conversion Notice (whether via
facsimile or otherwise), the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company’s share register or credit the Holder’s or its designee’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s conversion hereunder (as the case may be), and if on
or after such third (3rd) Trading Day the Holder (or any other Person in
respect, or on behalf, of the Holder) purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock, issuable upon such conversion that the Holder so
anticipated receiving from the Company, then, in addition to all other remedies
available to the Holder, the Company shall, within three (3) Business Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including, without limitation, by any other Person
in respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point
the Company’s obligation to so issue and deliver such certificate or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 
4

--------------------------------------------------------------------------------

 

(iii)           Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”).  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest, if any, hereunder, notwithstanding
notice to the contrary.  A Registered Note may be assigned or sold in whole or
in part only by registration of such assignment or sale on the Register.  Upon
its receipt of a request to assign or sell all or part of any Registered Note by
a Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 15, provided that if
the Company does not so record an assignment, transfer or sale (as the case may
be) of all or part of any Registered Note within two (2) Business Days of such a
request, then the Register shall be automatically updated to reflect such
assignment, transfer or sale (as the case may be).  Notwithstanding anything to
the contrary in this Section 3(c)(iii), a Holder may assign any Note or any
portion thereof to an Affiliate of such Holder or a Related Fund of such Holder
without delivering a request to assign or sell such Note to the Company and the
recordation of such assignment or sale in the Register (a “Related Party
Assignment”); provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until such Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the “Related Party Register”) comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register.  Notwithstanding anything
to the contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting physical surrender and reissue of this Note.  The Holder and
the Company shall maintain records showing the Principal, Interest and Late
Charges, if any, converted and the dates of such conversions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon conversion.

 
5

--------------------------------------------------------------------------------

 

(iv)           Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date.  In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 20.

 
6

--------------------------------------------------------------------------------

 

(d)           Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Note, this Note shall not be convertible by the
Holder hereof to the extent (but only to the extent) that the Holder or any of
its affiliates would beneficially own in excess of 1% (the “Maximum Percentage”)
of the Common Stock. To the extent the above limitation applies, the
determination of whether this Note shall be convertible (vis-à-vis other
convertible, exercisable or exchangeable securities owned by the Holder or any
of its affiliates) and of which such securities shall be convertible,
exercisable or exchangeable (as among all such securities owned by the Holder
and its affiliates) shall, subject to such Maximum Percentage limitation, be
determined on the basis of the first submission to the Company for conversion,
exercise or exchange (as the case may be). No prior inability to convert this
Note, or to issue shares of Common Stock, pursuant to this paragraph shall have
any effect on the applicability of the provisions of this paragraph with respect
to any subsequent determination of convertibility. For purposes of this
paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not amend or waive this
paragraph without the consent of holders of a majority of its Common Stock. For
any reason at any time, upon the written or oral request of the Holder, the
Company shall within one (1) Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.
 
4.           RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default.  The occurrence of any the following events
shall constitute an “Event of Default”:
 
(i)           any restrictive legend is placed on any certificate or any shares
of Common Stock issued to the Holder upon conversion or exercise (as the case
may be) of any Securities (as defined below) acquired by the Holder (other than
shares of Series C Convertible Preferred Stock of the Company if the Holder is
required to pay cash therefor by the Company pursuant to the terms of the
Holder’s Series B Warrants (as defined below));
 
(ii)           the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive Trading Days
or for more than an aggregate of ten (10) Trading Days in any 365-day period;

 
7

--------------------------------------------------------------------------------

 

(iii)           subject to Section 3(d), the Company’s (A) failure to cure a
Conversion Failure by delivery of the required number of shares of Common Stock
within ten (10) Business Days after the applicable Conversion Date or (B)
notice, written or oral, to any holder of the Notes, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Notes into shares of Common Stock
that is tendered in accordance with the provisions of the Notes;
 
(iv)           at any time following the tenth (10th) consecutive Business Day
that the Holder’s Authorized Share Allocation is less than the number of shares
of Common Stock that the Holder would be entitled to receive upon a conversion
of the full Conversion Amount of this Note (without regard to any limitations on
conversion set forth in Section 3(d) or otherwise);
 
(v)           the Company’s failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Interest, Late Charges
or other amounts when and as due under this Note or any other Transaction
Document (as defined below) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest, Late Charges or any other such amounts specified above,
other than the Principal, when and as due, in which case only if such failure
continues for a period of at least five (5) Business Days;
 
(vi)           any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries
(including, without limitation, Indebtedness held by, made in favor of, or
issued to Alpha (as defined below), Whalehaven (as defined below) or any of
their affiliated or related Persons (including, without limitation, the
Alpha-Whalehaven Notes (as defined below)) other than with respect to any Other
Notes (as defined below);
 
(vii)           the Company or any of its Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
(viii)           a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against the Company or any of
its Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company
or any of its Subsidiaries or (C) orders the liquidation of the Company or any
of its Subsidiaries;
 
 
8

--------------------------------------------------------------------------------

 

(ix)           a final judgment or judgments for the payment of money
aggregating in excess of $200,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $200,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
 
(x)           other than as specifically set forth in another clause of this
Section 4(a), the Company breaches any material representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition which is curable, only
if such breach continues for a period of at least ten (10) consecutive Business
Days;
 
(xi)           any breach or failure in any respect to comply with Section 12 of
this Note, except, in the case of a breach of or failure to comply with Section
12 which is curable, only if such breach or failure continues for a period of at
least ten (10) consecutive Business Days;
 
(xii)           any material damage to, or loss, theft or destruction of, a
material amount of property of the Company, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than thirty (30) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Company or any Subsidiary, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect (as
defined in the Initial Exchange Agreement (as defined below));
 
(xiii)           the Initial Reverse Split (as defined below) is not effected by
the Initial Reverse Deadline (as defined below);
 
(xiv)           without the prior written consent of the Holder, the Company
amends, modifies, waives compliance with or terminates, revokes or rescinds in
any manner or respect (or takes any action, or permits any action to be taken
(whether through the Company’s inaction or otherwise), that has a similar effect
to any of the foregoing) (1) any provision of Section 30 of any of the Other
Notes, (2) any other agreement, understanding or the like to which the Company
or any of its Subsidiaries is a party or is a beneficiary (whether entered into
on, prior or after the Issuance Date) which contains any provision relating to
the sale or other disposition of Common Stock or any other securities of the
Company (including, without limitation, with respect to the manner in which
shares of Common Stock may be sold, the amount of shares of Common Stock that
may be sold or the time as to which shares of Common Stock may be sold); (3) any
beneficial ownership limitation (a so-called “blocker provision”) contained in
any securities of the Company; or

 
9

--------------------------------------------------------------------------------

 

(xv)           any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes which is not cured or waived in writing by the
holder(s) of the Other Notes (individually, the “Other Holder” and collectively,
the “Other Holders”).
 
(b)           Redemption Right. Upon the occurrence and during the continuation
of an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem.  Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash at a price equal to 125%
of the greater of (x) the Conversion Amount to be redeemed and (y) the product
of (A) the Conversion Rate in effect at such time as the Holder delivers an
Event of Default Redemption Notice with respect to such Conversion Amount being
redeemed and (B) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date immediately preceding such
Event of Default and ending on the date the Holder delivers the Event of Default
Redemption Notice (the “Event of Default Redemption Price”).  Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 10.  To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 4(b), but subject to
Section 3(d), until the Event of Default Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 4(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
the terms of this Note. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any redemption premium due under this Section 4(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder’s actual loss of its investment opportunity and not as a penalty.

 
10

--------------------------------------------------------------------------------

 

5.           RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a)           Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking and
security to the Notes, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible Market.
Upon the occurrence of any Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Note with the same effect as if such Successor Entity had been named
as the Company herein. Upon consummation of the Fundamental Transaction, the
Successor Entity shall deliver to the Holder confirmation that there shall be
issued upon conversion or redemption of this Note at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of Common
Stock or other securities, cash, assets or other property (except such items
still issuable under Section 6, which shall continue to be receivable
thereafter) issuable upon the conversion or redemption of the Notes prior to
such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note which the Holder would
have been entitled to receive upon the happening of such Fundamental Transaction
had this Note been converted immediately prior to such Fundamental Transaction
(without regard to any limitations on the conversion of this Note). The
provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion or redemption of this Note.

 
11

--------------------------------------------------------------------------------

 

(b)           Redemption Right.  No sooner than fifteen (15) days nor later than
ten (10) days prior to the consummation of a Change of Control, but not prior to
the public announcement of such Change of Control, the Company shall deliver
written notice thereof via facsimile and overnight courier to the Holder (a
“Change of Control Notice”).  At any time during the period beginning after the
Holder’s receipt of a Change of Control Notice and ending twenty (20) Trading
Days after the date of the consummation of such Change of Control, the Holder
may require the Company to redeem (a “Change of Control Redemption”) all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”, and the date thereof, the “Change of Control Redemption
Notice Date”) to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem. The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash at a price equal to 125% of the
greater of (x) the Conversion Amount to be redeemed and (y) the product of (A)
the Conversion Rate in effect at such time as the Holder delivers a Change of
Control Redemption Notice with respect to such Conversion Amount being redeemed
and (B) the greatest Closing Sale Price of the shares of Common Stock during the
period beginning on the date immediately preceding the earlier to occur of (1)
the consummation of the Change of Control and (2) the public announcement of
such Change of Control and ending on the date the Holder delivers the Change of
Control Redemption Notice (the “Change of Control Redemption Price”).
Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 10 and shall have priority to payments to stockholders in
connection with a Change of Control. To the extent redemptions required by this
Section 5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.  Notwithstanding anything to the contrary in this Section
5, but subject to Section 3(d), until the Change of Control Redemption Price
(together with any interest thereon) is paid in full, the Conversion Amount
submitted for redemption under this Section 5(b) (together with any interest
thereon) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3.  The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 
12

--------------------------------------------------------------------------------

 

6.           DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.
 
(a)           Distribution of Assets. If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however, to
the extent that the Holder’s right to participate in any such Distributions
would result in the Holder exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Distribution to such extent (or the
beneficial ownership of any such shares of Common Stock as a result of such
Distribution to such extent) and such Distribution to such extent shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).
 
(b)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Maximum Percentage,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Maximum Percentage).

 
13

--------------------------------------------------------------------------------

 

(c)           Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Required Holders. The provisions of this
Section shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.
 
7.           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Adjustment of Fixed Conversion Price upon Issuance of Common
Stock.  If and whenever on or after the Subscription Date the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding any
Excluded Securities issued or sold or deemed to have been issued or sold) for a
consideration per share (the “Dilutive Issuance Price”) that is less than a
price equal to the Fixed Conversion Price in effect immediately prior to such
issue or sale or deemed issuance or sale (the “Applicable Conversion Price”)
(the foregoing, a “Dilutive Issuance”), then immediately following such Dilutive
Issuance, the Applicable Fixed Conversion Price then in effect shall be reduced
to an amount equal to the Dilutive Issuance Price. For all purposes of the
foregoing (including, without limitation, determining the reduced Fixed
Conversion Price and consideration per share under this Section 7(a)), the
following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Fixed Conversion Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share.  For purposes of this Section 7(a)(i), the “lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities issuable
upon exercise of any such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option.  No further adjustment of the Fixed
Conversion Price shall be made upon the actual issuance of such shares of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities.

 
14

--------------------------------------------------------------------------------

 

(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Fixed Conversion Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share.  For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof” shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security.  No further adjustment of the Fixed Conversion Price shall
be made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Fixed Conversion Price has been or is to be made
pursuant to other provisions of this Section 7(a), no further adjustment of the
Fixed Conversion Price shall be made by reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Fixed Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Fixed Conversion Price which would have been
in effect at such time had such Options or Convertible Securities provided for
such increased or decreased purchase price, additional consideration or
increased or decreased conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease.  No adjustment pursuant to this Section 7(a) shall be made if such
adjustment would result in an increase of the Fixed Conversion Price then in
effect.

 
15

--------------------------------------------------------------------------------

 

(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt.  If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be.  The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders.  The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
 
(v)           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 
16

--------------------------------------------------------------------------------

 

(b)           Adjustment of Fixed Conversion Price upon Subdivision or
Combination of Common Stock.  If the Company at any time on or after the
Subscription Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Fixed Conversion Price in
effect immediately prior to such subdivision will be proportionately
reduced.  If the Company at any time on or after the Subscription Date combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Fixed
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination.
 
(c)           Other Events. If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Fixed Conversion Price so as to protect the rights
of the Holder under this Note; provided that no such adjustment pursuant to this
Section 7(c) will increase the Fixed Conversion Price as otherwise determined
pursuant to this Section 7.
 
8.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its certificate of incorporation, bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 
17

--------------------------------------------------------------------------------

 

9.           RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation. From the Issuance Date and at all times prior to the
earlier to occur of (x) the date on which the Company effects the Initial
Reverse Split and (y) the Initial Reverse Split Deadline (as defined in the
Notes)), the Company shall reserve out of its authorized and unissued Common
Stock 827,400,000 shares of Common Stock for all of the Notes  (such earlier
date is referred to herein as the “Required Reservation Increase Date”).  From
and after the Required Reservation Increase Date and for so long as any of the
Notes are outstanding, the Company shall take all action necessary to reserve
and keep available out of its authorized and unissued Common Stock, solely for
the purpose of effecting the conversion of the Notes, 130% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion of all of the Notes then outstanding, provided that at no time shall
the number of shares of Common Stock so reserved be less than the number of
shares required to be reserved by this sentence (without regard to any
limitations on conversions) (the “Required Reserve Amount”). The initial number
of shares of Common Stock reserved for conversions of the Notes and each
increase in the number of shares so reserved shall be allocated pro rata among
the holders of the Notes based on the original principal amount of the Notes
held by each holder at the Closing (as defined in the Exchange Agreements) or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Notes, each transferee shall be allocated a pro rata
portion of such holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Notes shall be
allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.
 
(b)           Insufficient Authorized Shares. If at any time from and after the
Required Reservation Increase Date the Company does not have a sufficient number
of authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an “Authorized Share
Failure”), then the Company shall immediately (i) effect the Second Reverse
Split (as defined below), (ii) effect the Third Reverse Split (as defined below)
if effecting the Second Reverse Split is not sufficient to permit the Company to
comply with its obligations under this Section 9 and (iii) if effecting the
Second Reverse Split and the Third Reverse Split are not sufficient to permit
the Company to comply with its obligations under this Section 9, take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than sixty (60) days after the
occurrence of such Authorized Share Failure, the Company shall (if clause (iii)
above applies) either (x) obtain the written consent of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock and
provide each stockholder with an information statement with respect thereto or
(y) hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock; provided that if the SEC reviews
the (i) proxy statement contemplated in clause (y) above or (ii) the information
statement contemplated in clause (x) above, then the sixty (60) day period may
be extended for an additional period not to exceed thirty (30) days. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
Board of Directors to recommend to the stockholders that they approve such
proposal.

 
18

--------------------------------------------------------------------------------

 

10.           REDEMPTIONS.
 
(a)           Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice (the “Event
of Default Redemption Date”).  If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to or simultaneous with the consummation of such Change of Control and (ii)
within five (5) Business Days after the Company’s receipt of such notice
otherwise (such date, the “Change of Control Redemption Date”). In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 15(d)) representing the outstanding Principal which has
not been redeemed. Upon the Company’s receipt of such notice, (x) the applicable
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 15(d)), to the Holder, and in each case the principal
amount of this Note or such new Note (as the case may be) shall be increased by
an amount equal to the difference between (1) the applicable Event of Default
Redemption Price or Change of Control Redemption Price (as the case may be)
minus (2) the Principal portion of the Conversion Amount submitted for
redemption and (z) the Conversion Price of this Note or such new Notes (as the
case may be) shall be automatically adjusted with respect to each conversion
effected thereafter by the Holder to the lowest of (A) the Conversion Price as
in effect on the date on which the applicable Redemption Notice is voided, (B)
75% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the date on which the applicable Redemption Notice is
delivered to the Company and ending on and including the date on which the
applicable Redemption Notice is voided and (C) 75% of the arithmetic average of
the Weighted Average Prices of the Common Stock for the five (5) Trading Day
period immediately preceding the Conversion Date of the applicable conversion.
The Holder’s delivery of a notice voiding a Redemption Notice and exercise of
its rights following such notice shall not affect the Company’s obligations to
make any payments of Late Charges which have accrued prior to the date of such
notice with respect to the Conversion Amount subject to such notice.

 
19

--------------------------------------------------------------------------------

 

(b)           Redemption by Other Holders. Upon the Company’s receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.
 
11.           VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as provided by law and as expressly provided in this
Note.
 
12.           COVENANTS.
 
(a)           Rank.           All payments due under this Note shall rank (i)
senior to all the Company’s debt currently outstanding or hereafter created,
unless prohibited by law, other than as set forth in the immediately following
clause (ii); and (ii) pari passu with and be of equal priority to: (x) the two
12% promissory notes that the Company issued on June 12, 2009 that remain
outstanding as of the Issuance Date, (y) all Other Notes and (z) the
Alpha-Whalehaven Notes, provided that none of the terms or conditions of such
Indebtedness set forth in clauses (x) and (y) above are increased, amended,
waived, modified, changed or extended in any manner or respect.  The Company
represents and warrants that $8,218,796.53 in the aggregate is outstanding under
the Alpha-Whalehaven Notes on the Issuance Date, of which (1) $4,647,790.41 is
owed to Alpha and (2) $3,571,006.12 is owed to Whalehaven.
 
(b)           Incurrence of Indebtedness. So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than: (i) the Alpha-Whalehaven Notes, provided that, without
the prior written consent of the Required Holders, neither any of the
Alpha-Whalehaven Notes nor any of the terms or conditions of any of the
Alpha-Whalehaven Notes are increased, amended, waived, modified, exchanged,
replaced, changed or extended in any manner or respect; (ii) Indebtedness
evidenced by this Note and the Other Notes; (iii) unsecured Indebtedness
incurred by the Company that is made expressly subject to and subordinate in
right of payment to the Indebtedness evidenced by this Note and the Other Notes,
as reflected in a written agreement acceptable to the Required Holders and
approved by the Required Holders in writing, and which Indebtedness does not
provide at any time for (A) the payment, prepayment, repayment, repurchase or
defeasance, directly or indirectly, of any principal or premium, if any, thereon
until ninety-one (91) days after the Maturity Date or later and (B) total
interest and fees at a rate in excess of 8% per annum; (iv) trade payables
incurred in the ordinary course of business consistent with past practice; and
(v) Indebtedness contemplated to be incurred by Jade Pharmaceuticals Inc. (the
“Jade Indebtedness”) and NuVax Therapeutics, Inc. (the “NuVax Indebtedness”);
provided, that (w) the aggregate amount of Jade Indebtedness or NuVax
Indebtedness outstanding at any one time shall not exceed $2,000,000 for each of
the Jade Indebtedness and the NuVax Indebtedness, (x) neither the Jade
Indebtedness nor the NuVax Indebtedness shall at any time be incurred,
guaranteed or assumed by the Company; and (y) neither the Jade Indebtedness nor
the NuVax Indebtedness shall be, directly or indirectly, convertible or
exchangeable into, or exercisable for, shares of Common Stock.

 
20

--------------------------------------------------------------------------------

 

(c)           Existence of Liens. So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.
 
(d)           Cash Dividend.  So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, pay cash dividends or distributions on any equity securities of
the Company or of its Subsidiaries.
 
(e)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note, the Other Notes, the Alpha-Whalehaven Notes,
the Jade Indebtedness and the NuVax Indebtedness), whether by way of payment in
respect of principal of (or premium, if any) or interest on, such Indebtedness.
 
(f)           Restriction on Redemption. Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms, the
Company shall not, directly or indirectly, redeem or repurchase its capital
stock without the prior express written consent of the Required Holders.
 
(g)           Intellectual Property.  The Company shall not, and the Company
shall not permit any of its Subsidiaries, directly or indirectly, to encumber or
allow any Liens on, any of its copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens.

 
21

--------------------------------------------------------------------------------

 

(h)           Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.
 
(i)           Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(j)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
(k)           Transactions with Affiliates.  The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof.
 
(l)           Distributions to Subsidiaries. So long as this Note is
outstanding, the Company shall not make any payments, transfers or other
distributions of cash, cash equivalents, any property or any other assets of the
Company to Jade Pharmaceuticals Inc. or NuVax Therapeutics, Inc.
 
(m)           Change in Corporate Structure. The Company shall not modify its
corporate structure.
 
13.           VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The written consent
of the Required Holders shall be required for any change or amendment to any of
the Notes, unless the change shall only effect the Holder and the Company shall
have offered such change to all holders of Notes and complied with the
requirement of Section 11 of the Initial Exchange Agreement, in which case only
the consent of the Holder is required.

 
22

--------------------------------------------------------------------------------

 

14.           TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.
 
15.           REISSUANCE OF THIS NOTE.
 
(a)           Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
15(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 15(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 15(d)) representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 15(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 15(a) or Section 15(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges, if any, on the Principal of this
Note, from the Issuance Date.

 
23

--------------------------------------------------------------------------------

 

16.           REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required. The
Company shall provide all information and documentation to the Holder that is
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note (including, without limitation,
compliance with Section 7).
 
17.           PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.
 
18.           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof.  The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
19.           FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 
24

--------------------------------------------------------------------------------

 

20.           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate, the
Conversion Price or any Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within one (1) Business
Day of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice
or other event giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld, or (b) the disputed arithmetic calculation of the Conversion Rate,
Conversion Price or any Redemption Price to the Company’s independent, outside
accountant.  The Company shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.  The party
whose calculation is furthest from the investment bank’s or accountant’s
determination or calculation, as the case may be, shall be obligated to pay the
fees and expenses of such investment bank or accountant.
 
21.           NOTICES; PAYMENTS.
 
(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 13 of the Initial Exchange Agreement.  The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company shall
give written notice to the Holder (i) immediately upon any adjustment of the
Fixed Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)           Payments.  Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Claimants (as defined in the
Initial Exchange Agreement), shall initially be as set forth on the Schedule of
Claimants attached to the Initial Exchange Agreement); provided that the Holder
may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.  Any amount of Principal or other amounts due under the
Transaction Documents which is not paid when due shall result in a late charge
being incurred and payable by the Company in an amount equal to interest on such
amount at the rate of twenty four percent (24%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

 
25

--------------------------------------------------------------------------------

 

22.           CANCELLATION.  After all Principal and other amounts at any time
owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.
 
23.           WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Exchange Agreement.
 
24.           GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company’s obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
25.           CURRENCY. All principal, interest and other amounts owing under
this Note or any Transaction Document that, in accordance with their terms, are
paid in cash shall be paid in US dollars. All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation.

 
26

--------------------------------------------------------------------------------

 

26.           SEVERABILITY. If any provision of this Note is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
27.           CERTAIN DEFINITIONS.  For purposes of this Note, and in addition
to the other terms defined herein, the following terms shall have the following
meanings:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person (it being understood and agreed (x) for purposes of
this definition that “control” of a Person means the power directly or
indirectly either to vote 10% or more of the stock having ordinary voting power
for the election of directors of such Person or direct or cause the direction of
the management and policies of such Person whether by contract or otherwise, (y)
neither the Holder nor any of its Affiliates is an Affiliate of any other holder
of any of the Other Notes or any of their respective Affiliates and (z) neither
any holder of any Other Notes nor any of their respective Affiliates is an
Affiliate of the Holder or any of its Affiliates).
 
(b)           “Alpha-Whalehaven Notes” shall mean, collectively, the convertible
promissory notes of the Company issued to (i) Alpha Capital Anstalt (“Alpha”)
and (ii) Whalehaven Capital Fund, Ltd. (“Whalehaven”), and all notes issued in
exchange therefor or replacement thereof.
 
(c)           “Approved Stock Plan” means any stock option plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, officer or director for
services provided to the Company in their capacity as such, provided that the
issuance price, exercise price or deemed issuance or exercise price, for any
securities issued pursuant to such a plan is equal to or exceeds the then
existing exercise price for the Series A Warrants.
 
(d)           “Bloomberg” means Bloomberg Financial Markets.
 
(e)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 
27

--------------------------------------------------------------------------------

 

(f)           “Change of Control” means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company’s Voting Stock immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company, (iii) a merger or consolidation of the Company in
which the Company is the surviving entity and the holders of the Company’s
Voting Stock immediately prior to such merger or consolidation hold a majority
of the Company’s Voting Stock after such merger or consolidation or (iv) a
merger or consolidation of a Subsidiary in which such Subsidiary is the
surviving entity and such Subsidiary is wholly-owned by the Company or another
Subsidiary that is wholly-owned by the Company after such merger or
consolidation.
 
(g)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group, Inc. (formerly Pink Sheets LLC).  If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 20. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period.
 
(h)           “Closing Date” shall have the meaning set forth in the Exchange
Agreements, which date is the date the Company initially issued Notes pursuant
to the terms of the Exchange Agreements.
 
(i)           “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 
28

--------------------------------------------------------------------------------

 

(j)           “Convertible Securities” means any stock or other security (other
than Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
 
(k)           “Covered Shares” means, collectively, (i) the Warrant Shares
issued to the Holder or any of its Affiliates upon exercise by the Holder of the
Series A Warrants initially issued to the Holder; (ii) the shares of Common
Stock issued to the Holder or any of its Affiliates upon conversion by the
Holder of the shares of Series B Convertible Preferred Stock of the Company
initially issued to the Holder; (iii) the shares of Common Stock issued to the
Holder or any of its Affiliates upon conversion by the Holder of the shares of
Series C Convertible Preferred Stock of the Company initially issued to the
Holder; and (iv) the shares of Common Stock issued to the Holder or any of its
Affiliates upon conversion by the Holder of this Note.
 
(l)            “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns any of the outstanding
capital stock or holds any equity or similar interest of such Person or (ii)
controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries.”
 
(m)           “Eligible Market” means any one or more of the Principal Market,
The New York Stock Exchange, Inc., The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market or the NYSE Amex.
 
(n)           “Exchange Agreement” means that certain exchange agreement, dated
as of the Subscription Date, by and between the Company and the Holder pursuant
to which the Company issued to the Holder this Note, shares of Series B
Convertible Preferred Stock of the Company and Warrants, as may be amended from
time to time.
 
(o)           “Exchange Agreements” means, collectively, the Exchange Agreement
and the Other Exchange Agreements.
 
(p)           “Exchange Rate” means, in relation to any amount of currency to be
converted into US dollars pursuant to this Note, the US dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).

 
29

--------------------------------------------------------------------------------

 

(q)           “Excluded Securities” means (i) shares of Common Stock or standard
options to purchase Common Stock to directors, officers or employees of the
Company in their capacity as such pursuant to an Approved Stock Plan, provided
that (1) all such issuances (taking into account the shares of Common Stock
issuable upon exercise of such options) after the Subscription Date pursuant to
this clause (A) do not, in the aggregate, exceed more than 1,500,000 shares of
Common Stock (adjusted for stock splits, stock combinations and other similar
transactions occurring after the Subscription Date) and (2) the exercise price
of any such options is not lowered, none of such options are amended to increase
the number of shares issuable thereunder and none of the terms or conditions of
any such options are otherwise materially changed in any manner that adversely
affects the Holder or any of the holders of Other Notes; (ii) shares of Common
Stock issued upon the conversion or exercise of Convertible Securities (other
than standard options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) issued prior to the
Subscription Date, provided that the conversion or exercise (as the case may be)
of any such Convertible Security is made solely pursuant to the conversion or
exercise (as the case may be) provisions of such Convertible Security that were
in effect on the date immediately prior to the Subscription Date, the conversion
or exercise price of any such Convertible Securities (other than standard
options to purchase Common Stock issued pursuant to an Approved Stock Plan that
are covered by clause (i) above) is not lowered, none of such Convertible
Securities are (other than standard options to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) (nor is
any provision of any such Convertible Securities) amended or waived in any
manner (whether by the Company or the holder thereof) to increase the number of
shares issuable thereunder and none of the terms or conditions of any such
Convertible Securities (other than standard options to purchase Common Stock
issued pursuant to an Approved Stock Plan that are covered by clause (i) above)
are otherwise materially changed or waived (whether by the Company or the holder
thereof) in any manner that adversely affects the Holder or any of the holders
of Other Notes; (iii) the Warrants; (iv) the Warrant Shares; (v) the shares of
Series B Convertible Preferred Stock of the Company; (vi) the shares of Common
Stock issuable upon conversion of shares of Series B Convertible Preferred Stock
of the Company; (vii) the shares of Series C Convertible Preferred Stock of the
Company; (viii) the shares of Common Stock issuable upon conversion of shares of
Series C Convertible Preferred Stock of the Company; (ix) the Notes; (x) the
shares of Common Stock issuable upon conversion of the Notes; and (xi) shares of
Common Stock in connection with mergers, acquisitions, strategic licensing
arrangements, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm’s-length basis, the
purpose of which is not to raise additional capital. Notwithstanding the
foregoing, (I) any Common Stock issued or issuable to raise capital for the
Company or its Subsidiaries, directly or indirectly, in connection with any
transaction contemplated by clause (xi) above, including, without limitation,
securities issued in one or more related transactions or that result in similar
economic consequences, shall not constitute Excluded Securities and (II) no
securities issued by the Company to Alpha, Whalehaven or any of their affiliated
or related Persons (including, without limitation, the Alpha-Whalehaven Notes
and other securities issued by the Company to any of them prior to the
Subscription Date) shall constitute Excluded Securities.
 
(r)           “Fixed Conversion Price” means $0.002233, subject to adjustment as
provided herein.

 
30

--------------------------------------------------------------------------------

 

(s)           “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company or (iii) without the prior written consent of the Required Holders, the
individuals who were directors of the Company on the Initial Subscription Date
shall cease for any reason at any time to constitute a majority of the board of
directors of the Company.
 
(t)           “GAAP” means United States generally accepted accounting
principles, consistently applied.
 
(u)           “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the Closing Date and (ii)
the denominator of which is the aggregate original Principal amount of all Notes
issued to the initial holders pursuant to the Exchange Agreements on the Closing
Date.
 
(v)           “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.

 
31

--------------------------------------------------------------------------------

 

(w)           “Initial Exchange Agreement” means that certain exchange
agreement, dated as of June 29, 2011, by and among the Company and the
Claimants, as may be amended from time to time.
 
(x)           “Initial Reverse Split” means a 1-for-25 reverse stock split of
the Common Stock.
 
(y)           “Initial Reverse Split Deadline” means January 15, 2012.
 
(z)           “Initial Subscription Date” means June 29, 2011.
 
(aa)           “Interest Rate” means four percent (4%) per annum, as may be
adjusted from time to time in accordance with Section 2.
 
(bb)           “New Subsidiary” means, as of any date of determination, any
Person in which the Company after the Subscription Date, directly or indirectly,
(i) owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries.”
 
(cc)           “Notes” means, collectively, this Note and all Other Notes.
 
(dd)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(ee)           “Option Value” means the value of an Option based on the Black
and Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.
 
(ff)           “Other Exchange Agreements” means, collectively, those certain
separate exchange agreements, dated as of the Subscription Date, by and between
the Company and each of the holders of Other Notes, pursuant to which the
Company issued the Other Notes, shares of Series B Convertible Preferred Stock
of the Company and Warrants, as may be amended from time to time.

 
32

--------------------------------------------------------------------------------

 

(gg)           “Other Notes” means, collectively, all of the convertible notes
issued by the Company pursuant to the terms of the Other Exchange Agreements, as
may be amended from time in accordance with the terms thereof, and all notes
issued in exchange therefor or replacement thereof.
 
(hh)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(ii)           “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, and (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix).
 
(jj)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(kk)           “Principal Market” means OTCQX US Exchange.
 
(ll)           “Redemption Notices” means, collectively, the Event of Default
Redemption Notices and the Change of Control Redemption Notices, each of the
foregoing, individually, a Redemption Notice.

 
33

--------------------------------------------------------------------------------

 

(mm)           “Redemption Prices” means, collectively, the Event of Default
Redemption Price and the Change of Control Redemption Price, each of the
foregoing, individually, a Redemption Price.
 
(nn)           “Required Holders” means the holders of Notes representing at
least sixty percent (60%) of the aggregate principal amount of the Notes then
outstanding.
 
(oo)           “SEC” means the United States Securities and Exchange Commission.
 
(pp)           “Second Reverse Split” means a 1-for-2 reverse stock split of the
Common Stock following the Initial Reverse Split.
 
(qq)           “Securities” means, collectively, the Notes, the shares of Common
Stock issuable upon conversion of the Notes, the shares of Series B Convertible
Preferred Stock of the Company, the shares of Common Stock issuable upon
conversion of the shares of Series B Convertible Preferred Stock of the Company,
the shares of Series C Convertible Preferred Stock of the Company, the shares of
Common Stock issuable upon conversion of the shares of Series C Convertible
Preferred Stock of the Company, the Warrants and the Warrant Shares.
 
(rr)           “Series A Warrants” means, collectively, all of the Series A
Warrants to Purchase Common Stock issued by the Company pursuant to the terms of
the Exchange Agreements, as may be amended from time in accordance with the
terms thereof, and all warrants issued in exchange therefor or replacement
thereof.
 
(ss)           “Series B Warrants” means, collectively, all of the Series B
Warrants to Purchase Series C Convertible Preferred Sock of the Company issued
by the Company pursuant to the terms of the Exchange Agreements, as may be
amended from time in accordance with the terms thereof, and all warrants issued
in exchange therefor or replacement thereof.
 
(tt)           “Subscription Date” means November 28, 2011.
 
(uu)           “Subsidiaries” means, as of any date of determination,
collectively, all Current Subsidiaries and all New Subsidiaries, and each of the
foregoing, individually, a “Subsidiary.”
 
(vv)           “Successor Entity” means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person’s Parent Entity.
 
 
34

--------------------------------------------------------------------------------

 

(ww)           “Termination Event” means any of the following: (i) the Holder
and its Affiliates ceasing to hold (w) this Note, (x) the shares of Series B
Convertible Preferred Stock of the Company initially issued to the Holder, (y)
the shares of Series C Convertible Preferred Stock of the Company initially
issued to the Holder and (z) Covered Shares; (ii) the occurrence of any Event of
Default (regardless of whether such Event of Default is cured); (iii) the
occurrence of any Triggering Event (as defined in the Series B Certificate of
Designations (as defined in the Exchange Agreement)) (regardless of whether such
Triggering Event is cured); (iv) the occurrence of any Triggering Event (as
defined in the Series C Certificate of Designations (as defined in the Exchange
Agreement)) (regardless of whether such Triggering Event is cured); (v) November
28, 2012; (vi) any claim or allegation by the Company, its counsel or any other
Person that the Holder or any of its Affiliates is or may be an Affiliate of the
Company; (vii) a Termination Event (as defined in the Other Notes) occurs under
any of the Other Notes (other than under clause (i) of the definition thereof);
(viii) any holder of any Other Note breaches, fails to comply with, or otherwise
violates in any manner or respect any provision of Section 30 of such holder’s
Other Note; (ix) without the prior written consent of the Required Holders, (1)
any Person that is party to any agreement, understanding or the like to which
the Company or any of its Subsidiaries is a party or is a beneficiary (whether
entered into on, prior or after the Issuance Date) which contains any provision
relating to the sale or other disposition of Common Stock or any other
securities of the Company (including, without limitation, with respect to the
manner in which shares of Common Stock may be sold, the amount of shares of
Common Stock that may be sold or the time as to which shares of Common Stock may
be sold) breaches, fails to comply with, or otherwise violates in any manner or
respect any provision of any such agreement, understanding or the like or (2)
any provision of any such agreement, understanding or the like is terminated or
otherwise ceases to apply (whether by its terms or otherwise); (x) (I) without
the prior written consent of the Required Holders, any holder of any security of
the Company that contains any beneficial ownership limitation (a so-called
“blocker provision”) amends, modifies, waives compliance with or terminates,
revokes or rescinds in any manner or respect (or takes any action, or permits
any action to be taken (whether through such holder’s inaction or otherwise),
that has a similar effect to any of the foregoing) any such beneficial ownership
limitation or (II) any such beneficial ownership limitation is not enforceable
or effective; or (xi) the reporting by Bloomberg of a sale of Common Stock at a
price greater than or equal to $0.15 per share (as adjusted for any stock split,
stock combination or other similar transaction occurring after the Issuance
Date).
 
(xx)           “Third Reverse Split” means a 1-for-2 reverse stock split of the
Common Stock following the Second Reverse Split.
 
(yy)           “Trading Day” means, as applicable, (x) with respect to all price
determinations relating to the Common Stock, any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded, provided
that “Trading Day” shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time) unless such day is otherwise
designated as a Trading Day in writing by the Holder or (y) with respect to all
determinations other than price determinations relating to the Common Stock, any
day on which The New York Stock Exchange (or any successor thereto) is open for
trading of securities.

 
35

--------------------------------------------------------------------------------

 

(zz)           “Transaction Documents” means the Initial Exchange Agreement, the
Exchange Agreements, the Certificate of Designations of the Series B Convertible
Preferred Stock of the Company, the Notes, the Warrants and each of the other
agreements and instruments entered into or delivered by the Company, the Holder
or any of the holders of Other Notes in connection with the transactions
contemplated by the Initial Exchange Agreement and the Exchange Agreements, all
as may be amended from time to time in accordance with the terms thereof.
 
(aaa)           “Voting Stock” of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
 
(bbb)           “Warrants” means, collectively, all of the Series A Warrants and
the Series B Warrants.
 
(ccc)           “Warrant Shares” means, collectively, the shares of Common Stock
issuable upon exercise of the Series A Warrants.
 
(ddd)           “Weighted Average Price” means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by OTC Markets Group, Inc. (formerly
Pink Sheets LLC).  If the Weighted Average Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Weighted
Average Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 20.  All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction during the applicable
calculation period.

 
36

--------------------------------------------------------------------------------

 

28.           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
29.           MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall
be deemed to, establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company.
 
30.           LIMITATION.
 
(a)           The Holder hereby covenants and agrees solely with the Company
that the Holder and its Affiliates shall not, from and after the Issuance Date
until the occurrence of any Termination Event (such period is referred to herein
as the “Restricted Period”), directly or indirectly, sell on any Trading Day
during the Restricted Period an aggregate number of Covered Shares on any
Eligible Market in excess of the following (as applicable):
 
(i)           with respect to each Trading Day from and after the Issuance Date
until the Trading Day (if any) immediately preceding the Trading Day on which a
sale of Common Stock is reported by Bloomberg at a price greater than or equal
to $0.05 per share (as adjusted for any stock split, stock combination or other
similar transaction occurring after the Issuance Date) (the Trading Day on which
a sale of Common Stock at a price greater than or equal to $0.05 per share (as
adjusted for any stock split, stock combination or other similar transaction
occurring after the Issuance Date) is reported by Bloomberg is referred to
herein as the “$0.05 Threshold Day”), ___% multiplied by the aggregate trading
volume of the Common Stock for the applicable Trading Day (as reported by
Bloomberg using the HP command (or the successor command thereto)) (it being
understood and agreed that this Section 30(a)(i) shall no longer apply on and
after the $0.05 Threshold Day);

 
37

--------------------------------------------------------------------------------

 

(ii)           with respect to each Trading Day that occurs from and after the
$0.05 Threshold Day until the Trading Day (if any) immediately preceding the
Trading Day on which a sale of Common Stock is reported by Bloomberg at a price
greater than or equal to $0.10 per share (as adjusted for any stock split, stock
combination or other similar transaction occurring after the Issuance Date) (the
Trading Day on which a sale of Common Stock at a price greater than or equal to
$0.10 per share (as adjusted for any stock split, stock combination or other
similar transaction occurring after the Issuance Date) is reported by Bloomberg
is referred to herein as the “$0.10 Threshold Day”), ___% multiplied by the
aggregate trading volume of the Common Stock for the applicable Trading Day (as
reported by Bloomberg using the HP command (or the successor command thereto))
(it being understood and agreed that this Section 30(a)(ii) shall no longer
apply on and after the $0.10 Threshold Day); or
 
(iii)           with respect to each Trading Day that occurs from and after the
$0.10 Threshold Day until the Trading Day (if any) immediately preceding the
Trading Day on which a sale of Common Stock is reported by Bloomberg at a price
greater than or equal to $0.15 per share (as adjusted for any stock split, stock
combination or other similar transaction occurring after the Issuance Date) (the
Trading Day on which a sale of Common Stock at a price greater than or equal to
$0.15 per share (as adjusted for any stock split, stock combination or other
similar transaction occurring after the Issuance Date) is reported by Bloomberg
is referred to herein as the “$0.15 Threshold Day”), ___% multiplied by the
aggregate trading volume of the Common Stock for the applicable Trading Day (as
reported by Bloomberg using the HP command (or the successor command thereto))
(it being understood and agreed that this Section 30(a)(iii) shall no longer
apply on and after the $0.15 Threshold Day).
 
(b)           This Section 30 is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
(c)           Notwithstanding anything contained in this Section 30 to the
contrary, (i) solely for clarification purposes and without implication that the
contrary would otherwise be true, the provisions of this Section 30 shall cease
to apply and shall be of no further force or effect simultaneously with the
occurrence of any Termination Event, (ii) if the $0.05 Threshold Day and the
$0.10 Threshold Day occur on the same Trading Day, then only the provisions of
Section 30(a)(iii) shall apply to such Trading Day and (iii) no breach by the
Holder of this Section 30 shall be deemed to occur if (x) sales of Covered
Shares by the Holder and its Affiliates on any Trading Day on any Eligible
Market exceed the limit applicable to such Trading Day by less than 25,000
Covered Shares (as adjusted for any stock split, stock combination or other
similar transaction occurring after the Issuance Date) or (y) sales of Covered
Shares by the Holder and its Affiliates on any Trading Day on any Eligible
Market exceed the limit applicable to such Trading Day as a result of the
cancellation of any sale of shares of Common Stock after such sale is reported
by Bloomberg.

 
38

--------------------------------------------------------------------------------

 

(d)           The Holder covenants and agrees solely with the Company that prior
to the occurrence of any Termination Event no transfer, sale or assignment (as
the case may be) of all or any portion of this Note, any shares of Series B
Convertible Preferred Stock of the Company held by the Holder, any shares of
Series C Convertible Preferred Stock of the Company held by the Holder or any
Series A Warrants held by the Holder shall be effective unless the transferee or
assignee (as the case may be) thereof executes a separate written definitive and
binding agreement solely with the Company that contains the terms and conditions
of this Section 30 and agrees to be bound thereby.
 
31.           Counterparts. This Note may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
 
[Signature Page Follows]


 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.



 
RADIENT PHARMACEUTICALS CORPORATION
     
By:
     
Name:
   
Title:

 
Accepted and agreed:


[HOLDER]



By:
   
Its:
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


RADIENT PHARMACEUTICALS CORPORATION
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by Radient Pharmaceuticals Corporation, a Delaware corporation (the “Company”).
In accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of common stock, par value $0.001 per share, of the Company
(the “Common Stock”), as of the date specified below.
 
              Conversion Date:
 



              Aggregate Conversion Amount to be converted:
 



              Conversion Price:
 



              Number of shares of Common Stock to be issued:
 



Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:



              Issue to:
         



              Facsimile Number:
 



              Holder:
 



                             By:
 



                                    Title:
 



Dated:
 



              Account Number:
 
               (if electronic book entry transfer)



              Transaction Code Number:
 
               (if electronic book entry transfer)

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT II
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Corporate Stock Transfer, Inc. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
___________, 2011 from the Company and acknowledged and agreed to by Corporate
Stock Transfer, Inc.



 
RADIENT PHARMACEUTICALS CORPORATION
     
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 